                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


BARTHOLOMEW R. SCOTT,                   )
                                        )
                   Plaintiff,           )
                                        )
     v.                                 )                 1:16CV1249
                                        )
ORANGE COUNTY JAIL, et al.,             )
                                        )
                   Defendants.          )


                  MEMORANDUM OPINION AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

     This       case   comes    before      the   undersigned   United     States

Magistrate Judge for a recommended ruling on “Defendants’ Motion

for Summary Judgment” (Docket Entry 37).                  For the reasons that

follow, the Court should grant the instant Motion.

                                  INTRODUCTION

     Plaintiff filed a form Complaint under 42 U.S.C. § 1983, which

he did not sign under oath or subject to perjury penalties.                     (See

Docket Entry 2 at 9.)1         The Court (per United States District Judge

Catherine C. Eagles) dismissed (A) all claims against Defendant

Orange County Jail, (B) the claim against the other Defendants,

“Ofc.    Sgt.    Thompson,”     “Ofc.    Ivey,”   “Ofc.    Milan”   (id.   at    1)2


     1
       Pin citations refer to the page numbers in the footer
appended to documents upon their filing via the CM/ECF system.
     2
       Elsewhere, the Complaint often spells Defendant Ivey’s last
name “Ivy.”    (See Docket Entry 2 at 2-4, 6-7.)       In quoting
Plaintiff’s filings, this Recommendation generally notes (without
                                                    (continued...)
(collectively, “Defendants”), for “Intentional Tort” (also labeled

“Intentional Infliction of Emotional Distress”) (id. at 8), and (C)

the claim against Defendants for “Prima Facie Tort” (also described

as “selective shakedowns done, intended to hault [sic] efforts of

relief” (id. at 6)), to the extent it sought relief for lost

property via a procedural due process theory. (See Docket Entry 28

at 3.)   The following eight claims thus remain:

     1) “Plaintiff arrived at the Orange County jail . . . and was

put in the hole (a place intended for inmate punishment) upon

processing in” (Docket Entry 2 at 3; see also id. (“Plaintiff was

kept in the hole for more than a year and punished, without any

reason given to explain why. . . .     The situation added stress

[and] frustration due to . . . restrictions . . . [s]uch as 23 hour

lockback, phone time restriction, exposure to black mold and

hazardous chemicals, [and] selective shakedowns . . . .”));

     2) Plaintiff “[c]an’t get proper help from psych. doc” (id. at

4; see also id. (“[Defendants] used what they hear [Plaintiff] tell

the psych. doctor to taunt [Plaintiff], laugh, [and] instigate

issues between [Plaintiff] and other inmates. [Defendants] used to

make a habbit [sic] of comeing [sic] over the intercome [sic] late

[at] night saying kill yourself in [a] low devilish voice.”));



     2
      (...continued)
correcting) other misspellings and grammatical errors, but applies
standard capitalization conventions for ease of reading.

                                -2-
     3) “[n]o rulebook [was] given [to Plaintiff] for more than 8

months” (id.; see also id. (“When [Plaintiff] finally got [a rule

book,] it was greatly lacking and inefficiant [sic] to issue of the

jail and direction of how and what to do. . . .     No sooner than

[Plaintiff] can conform to one shifts [sic] way of doing things,

the next shift chastises [him] for it.”));

     4) Plaintiff’s “[m]edications had to be increased due to the

increased issues and conditions in the jail” (id.);

     5) Plaintiff was “[h]oused improperly” (id. at 5; see also id.

(“[Plaintiff is] a state inmate and [is] not supposed to be housed

with federal inmates.    However, they continue to do so regardless

to [sic] request that they stop.   As a result, a radicalist jumped

on   [Plaintiff]   and    beat   [Plaintiff]   up   for   being   a

Christian. . . .    [T]hey continue to put people in here with

[Plaintiff] that just came from fighting with them or somebody.”

(internal paragraph letter omitted)));

     6) Plaintiff’s “[d]iet and religious food restrictions [are]

not honored” (id.; see also id. (“[Plaintiff] made them aware at

intake, in person and ultimately on grievance forms that for

religious reasons [he] do[es]n’t eat red meat or pulverized meat

and [he] requested a substitute.   They started honoring the no red

meat part about a year ago.   As a result[, Plaintiff is] forced to

go hungry, or eat it.” (internal paragraph letter omitted)));



                                 -3-
       7) Plaintiff’s “[f]ood [was] tampered with” (id. at 6; see

also id. (“Hair is often found in food. . . .               Drink is still

currently served in old discarded cleaner bottles [and] milk jugs.

. . .    [H]ot or cold drink in those type of containers continuely

[sic] cause the porus plastic to breed bacteria . . . .              All types

of DNA [are] found in [Plaintiff’s] food on [Defendant] Thompson’s

shift.” (internal quotation marks omitted))); and

       8) “selective shakedowns [were] done . . . to hault [sic]

[Plaintiff’s] efforts of relief” (id.; see also Docket Entry 28 at

3 (allowing litigation of said allegations as claim for “active[]

interfer[ence] with [Plaintiff’s] access to the courts”)).

       Defendants’   Answer   denies     all   of   the   material    factual

allegations pertaining to the foregoing claims.           (See Docket Entry

33.)    Following a six-month period for discovery (see Docket Entry

24 at 14), Defendants moved for summary judgment (Docket Entry 37;

see also Docket Entry 38 (Defendants’ summary judgment brief);

Docket Entry 38-9 (Declaration of Defendant Ivey under penalty of

perjury); Docket Entry 38-10 (Declaration of Defendant Milan under

penalty of perjury); Docket Entry 38-11 (Declaration of Defendant

Thompson under penalty of perjury)).            The Clerk then notified

Plaintiff of his “right to file a 20-page response in opposition

. . . accompanied by affidavits setting out [his] version of any

relevant disputed material facts or . . . any other responsive

material.”    (Docket Entry 39 at 1; see also id. (“Your failure to

                                   -4-
respond or, if appropriate, to file affidavits or evidence in

rebuttal within the allowed time may cause the [C]ourt to conclude

that [Defendants’] contentions are undisputed and/or that you no

longer wish to pursue the matter.”).)    Plaintiff thereafter filed

a summary judgment response (Docket Entry 41), a summary judgment

brief (Docket Entry 42), and four hand-drawn diagrams of two

locations within the Orange County jail (Docket Entries 42-1, 42-2,

42-3, 42-4).3   Defendants replied.   (Docket Entry 44.)

                            DISCUSSION

     “Summary judgment is appropriate when the movant shows there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”   Welton v. Durham Cnty.,

No. 1:17CV258, 2018 WL 4656242, at *2 (M.D.N.C. Sept. 27, 2018)

(unpublished) (citing Fed. R. Civ. P. 56(a)).     “The moving party

has the initial burden of demonstrating the absence of any material

issue of fact; [however,] once the moving party meets its initial

burden, the non-moving party must come forward with evidentiary

material demonstrating the existence of a genuine issue of material



     3
       Plaintiff did not sign his summary judgment response or
brief under oath or penalty of perjury. (See Docket Entry 41 at 3;
Docket Entry 42 at 19.) Although not reflected on the Docket, the
hard-copy file for this case contains a photocopy of a purported
“Orange County Inmate Handbook” (labeled “Plaintiff’s Exhibit - E”)
submitted with Plaintiff’s summary judgment-related materials, as
well as a note bearing his initials (attached to the envelope used
to mail those materials), which states: “Attn, Clerk: Copy of
Exhibit E not provided Defendants. No photocopy capability.”

                                -5-
fact requiring a trial.”                Heggins v. City of High Point, No.

1:16CV977,    2017    WL    6514681,      at    *2    (M.D.N.C.   Dec.    20,    2017)

(unpublished) (emphasis added); see also Equal Employ. Opportunity

Comm’n v. Womble Carlyle Sandridge & Rice, LLP, No. 1:13CV46, 2014

WL 2916851, at *4 (M.D.N.C. June 26, 2014) (unpublished) (“On those

issues for which the non-moving party has the burden of proof, it

is his or her responsibility to oppose the motion for summary

judgment with affidavits or other admissible evidence . . . .”),

aff’d, 616 F. App’x 588 (4th Cir. 2015).

     In assessing such matters, “the Court [does] not consider[]

‘facts’ set       forth    in    [summary      judgment]    briefs    that   are    not

supported    by     citations      to    admissible     evidence.”        Maisha    v.

University of N.C., No. 1:12CV371, 2015 WL 277747, at *1 (M.D.N.C.

Jan. 22, 2015) (unpublished), aff’d, 641 F. App’x 246 (4th Cir.

2016). Additionally, “[u]nless [ D]efendants admitted [an] alleged

fact in     their    [A]nswer,      the   Court [does] not           consider[     the]

unverified     statements         in    [Plaintiff’s        C]omplaint.         [Such]

allegations    are    not       under   oath    and   are   not   evidence.”        Id.

(internal    parenthetical citations             omitted)     (citing    Higgins     v.

Scherr, 837 F.2d 155, 156-57 (4th Cir. 1988)).

                                 “Put in the Hole”

     The Complaint first alleges that, when Plaintiff “arrived at

the Orange County Jail . . .[, he] was put in the hole . . . [and]

was kept in the hole for more than a year and punished, without any

                                          -6-
reason given to explain why.”          (Docket Entry 2 at 3.)       Such actions

may   violate    the     Constitution.        See    generally    Williamson   v.

Stirling, 912 F.3d 154, 173-86 (4th Cir. 2018) (discussing Due

Process Clause limitations on long-term solitary confinement of

pretrial     detainees).       “To   establish       personal    liability   under

§   1983,    however,     [   P]laintiff      must   affirmatively    show   that

[Defendants] acted personally in the deprivation of [ P]laintiff’s

rights.     That is, [Defendants’] own individual actions must have

violated the Constitution.           Importantly, mere knowledge of such a

deprivation does not suffice.”             Id. at 171 (internal brackets,

citations, and quotation marks omitted).

      Defendants Ivey and Milan have declared under penalty of

perjury that they “cannot determine which cell or pod a specific

inmate is placed in . . . [or] place any inmate in administrative

or disciplinary segregation.”            (Docket Entry 38-9 at 2; Docket

Entry 38-10 at 2-3.)          Defendant Thompson, in turn, has averred

that,    although   he    possessed    “some     limited   authority    to   make

temporary housing determinations, . . . [he] did not make any

housing determinations regarding [Plaintiff].” (Docket Entry 38-11

at 3.)      To the extent Plaintiff’s Complaint or summary judgment-

related filings contain (unverified) factual assertions suggesting

otherwise, those assertions do not constitute evidence.                        See

Maisha, 2015 WL 277747, at *1. Accordingly, the Court should grant

summary judgment to Defendants on Plaintiff’s claim for placement

                                        -7-
“in the hole,” because the uncontested evidence shows that they did

not “act[] personally in [any such] deprivation of [his] rights,”

Williamson, 912 F.3d at 171 (internal quotation marks omitted).

     In connection with its “hole”-related claim, the Complaint

alleges that Plaintiff suffered “hazardous exposer [sic] to black

mold . . . [with w]alking pnuemonia [sic], fluid in lung, and

phantom coughing happen[ing] as a result.”         (Docket Entry 2 at 3.)

Such exposure could contravene the Constitution.              See generally

DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 200

(1989) (“[W]hen the State by the affirmative exercise of its power

so restrains an individual’s liberty that it renders him unable to

care for himself, and at the same time fails to provide for his

. . . reasonable safety[, ]it transgresses the substantive limits

on state action set by the Eighth Amendment and the Due Process

Clause.”).    However, any claim for such a constitutional violation

would require Plaintiff to show that Defendants “had a sufficiently

culpable state    of   mind,   which,    in   this context,    consists   of

deliberate indifference to [his] health or safety. This subjective

inquiry requires evidence suggesting that [Defendants] had actual

knowledge of an excessive risk to [ P]laintiff’s [health or]

safety.”     Raynor v. Pugh, 817 F.3d 123, 127-28 (4th Cir. 2016)

(emphasis added) (internal citation and quotation marks omitted).

Defendants have denied (under penalty of perjury) any “aware[ness]

of there ever being any ‘black mold’ problem in the [Orange County

                                   -8-
jail].”   (Docket Entry 38-9 at 3; Docket Entry 38-10 at 3; Docket

Entry 38-11 at 3-4; see also Docket Entry 38-4 at 2-3, 10-11, 12-

13, 14-15, 16-17, 64-65 (documenting six grievances submitted by

Plaintiff regarding “black mold,” none of which reflect receipt by

Defendants).)   That record evidence stands uncontradicted, because

Plaintiff’s Complaint and summary judgment-related filings do not

qualify as evidence, see Maisha, 2015 WL 277747, at *1. Any “black

mold”-related aspect of Plaintiff’s “hole”-related claim against

Defendants thus fails as a matter of law.4

     As a final matter, to the extent the Complaint asserts any

official capacity claim against Defendants regarding Plaintiff’s

placement “in the hole” or exposure to “black mold” the Court

should enter summary judgment against him.     Under Section 1983,

“claims against officers in their official capacities are claims

against the entities for which the officers were acting. . . .

[T]o establish liability on behalf of the entity, it must be shown

     4
       The Complaint also vaguely adverts to Plaintiff’s exposure
to “hazardous chemicals.” (Docket Entry 2 at 3.) “The [C]ourt,
however, need not accept . . . conclusory assertions of wrongdoing
unaccompanied by factual enhancement.” Dillon v. BMO Harris Bank,
N.A., 16 F. Supp. 3d 605, 618 (M.D.N.C. 2014); see also McLaughlin
v. Nationstar Mortg. LLC, No. 1:18CV593, 2018 WL 4356754, at *2
(M.D.N.C. Sept. 12, 2018) (unpublished) (“While [a plaintiff] does
not have to prove her case in the complaint, she does have to
provide something beyond bare conclusions . . . .”). In addition,
because (as detailed in the Introduction) the Complaint contains a
separate claim (discussed below) for “selective shakedowns” (Docket
Entry 2 at 6), this Recommendation will not address (at this point)
the fleeting reference to such matters buried within the “hole”-
related claim’s allegations (see id. at 3).

                                -9-
that the actions of the officers were unconstitutional and were

taken pursuant to a custom or policy of the entity.”            Giancola v.

State of W. Va. Dep’t of Pub. Safety, 830 F.2d 547, 550 (4th Cir.

1987).   As Defendants have observed, “Plaintiff has not alleged,

and the record does not show, any policy or custom [of Defendants’

governmental    employer]      that     deprived    [Plaintiff]        of    any

constitutional rights.”       (Docket Entry 38 at 14; see also Docket

Entry 2 at 3 (making no allegations that Plaintiff “was put in the

hole” or exposed to “black mold” due to policy or custom of

Defendants’    governmental    employer);     Docket    Entry     42    at   17

(defending official capacity claim(s) not by identifying policy or

custom   of    Defendants’     governmental        employer   that      caused

constitutional violation, but by denying necessity of such proof,

citing West v. Atkins, 487 U.S. 42 (1988), and Odom v. South

Carolina Dep’t of Corr., 349 F.3d 765 (4th Cir. 2003)).)5

     In sum, the Court should grant summary judgment in favor of

Defendants on the entirety of Plaintiff’s “hole”-related claim.




     5
       The cases cited in Plaintiff’s summary judgment brief do not
address (much less abolish) the “policy or custom” element of
official capacity claims under Section 1983. See West, 487 U.S. at
43 (“This case presents the question of whether a physician who is
under contract with the State to provide medical services to
inmates at a state-prison hospital on a part-time basis acts ‘under
color of state law,’ within the meaning of [Section] 1983, when he
treats an inmate.”); Odom, 349 F.3d at 767 (vacating “entry of
summary judgment based on qualified immunity in favor of
correctional officers”).

                                      -10-
                 “Can’t Get Proper Help from Psych. Doc”

     The second claim in Plaintiff’s Complaint merely asserts in

conclusory fashion that he “[c]an’t get proper help from [a] psych.

doc.”    (Docket Entry 2 at 4.)      Plaintiff has not alleged factual

matter (let alone presented evidence) showing (A) a denial of

adequate mental health care in the Orange County jail, or (B)

action/inaction by Defendants that caused any such denial.                (See

id.; see also Docket Entry 41 at 1-3 (failing to address this

claim); Docket Entry 42 at 1-20 (same).)         As a result, the Court

should grant summary judgment for Defendants on this claim (in both

their individual and official capacities), because (in the words of

their    summary   judgment   brief):      “Plaintiff   has   presented     no

evidence regarding this claim. . . .         Even if the ‘title’ of this

claim could be read as raising a conditions-of-confinement issue,

the record shows no constitutional violation.” (Docket Entry 38 at

17; see also id. at 5 (“Plaintiff was provided mental health

treatment at [the jail] for various disorders. The entirety of the

mental health providers’ progress notes were produced in discovery

[at Plaintiff’s request as documented in Docket Entry 38-5] and are

attached    as   [Docket   Entry   38-6].”);   Docket   Entry   42   at    5-6

(acknowledging mental health treatment in Orange Country jail).)6


     6
       To the extent this claim focuses not on inadequate mental
health care, but rather on Defendants “us[ing] what they hear
[Plaintiff] tell the psych. doctor to taunt [Plaintiff], laugh,
                                                  (continued...)

                                    -11-
                          “No Rulebook Given”

     Regarding its third claim, Plaintiff’s Complaint states, in

material part, that “[n]o rulebook was given [to him] for more than

8 months” (Docket Entry 2 at 4), “[w]hen [he] finally got one[,] it

was greatly lacking and inefficiant [sic] to issues of the jail”

(id.), and “[n]o sooner than [he] can conform to one shifts [sic]

way of doing things, the next shift chastises [him] for it” (id.).

This claim (whether viewed from an individual or official capacity

perspective) fails as a matter of law.             See Wells v. Cook, No.

1:11CV324,   2012   WL   1032689,   at     *1   (W.D.N.C.   Mar.   27,   2012)

(unpublished) (“The instant case arises out of treatment [the

p]laintiff allegedly received while he was a [pretrial] detainee

. . . .   [The p]laintiff first alleges that he was not provided a

written copy of the institution’s rules and regulations.                    He

alleges that he requested a copy . . ., but that he was informed

. . . that there were no written rules[ and] that the rules vary



     6
      (...continued)
[and] instigate issues between [Plaintiff] and other inmates”
(Docket Entry 2 at 4) and/or Defendants “mak[ing] a habbit [sic] of
comeing [sic] over the intercome [sic] late [at] night saying kill
yourself in [a] low devilish voice” (id.), the Court should enter
summary judgment for Defendants, because “[v]erbal harassment or
abuse by prison officials in itself does not state a constitutional
deprivation under [S]ection 1983,” Johnson v. Laham, No. 91–7296,
9 F.3d 1543 (table), 1993 WL 469160, at *3 (4th Cir. Nov. 15, 1993)
(unpublished); see also Cash v. Townley, No. 7:12CV169, 2013 WL
1146233, at *5 n.1 (W.D. Va. Mar. 19, 2013) (unpublished) (ruling
that prisoner’s “allegations that [prison employee] made fun of
[prisoner] fail to state a claim of constitutional magnitude”).

                                    -12-
depending    on who     was on    duty.   .    .    .      [A]ssuming   that    [the

p]laintiff’s allegations are true, [he] simply has not alleged a

violation    of   his     federal    constitutional          rights.”   (internal

citations and quotation marks omitted)); Philmlee v. Byrd, No.

4:10CV221, 2010 WL 6549829, at *4 (E.D. Ark. Oct. 21, 2010)

(unpublished) (“[The p]laintiff’s lack of a written copy of [the

jail’s] rules . . . is insufficient to establish a constitutional

violation.”), recommendation adopted, 2011 WL 1542655 (E.D. Ark.

Apr. 23, 2011) (unpublished); Lewis v. Franzen, No. 80C634, 1986 WL

5225,   at   *2   (N.D.    Ill.     May   1,       1986)    (unpublished)      (“The

Constitution in itself does not require prison officials to give

inmates copies of prison rules and regulations.”); Russell v.

Oliver, 392 F. Supp. 470, 472 (W.D. Va. 1975) (“Failure to post

[jail] rules is not per se a constitutional deprivation . . . .

[E]ven if . . . the rules and regulations were not in fact posted,

no constitutional claim cognizable under § 1983 is stated absent a

showing by the plaintiff that he has been prejudiced as a result.

[The p]laintiff does not allege that he has suffered any injury of

constitutional dimension because of the failure to post the unit’s

rules; and this claim must therefore be dismissed.”), vacated in

part and remanded on other grounds, 552 F.2d 115 (4th Cir. 1977).

                  “Medications Had To Be Increased”

     The fourth claim in Plaintiff’s Complaint seeks relief because

his “[m]edications had to be increased due to the increased issues

                                     -13-
and conditions in the jail.”          (Docket Entry 2 at 4.)       As Defendants

charitably commented in their summary judgment brief, “[i]t is

unclear whether Plaintiff attempts to state an independent claim in

this section of his Complaint – and what claim that could possibly

be.”    (Docket Entry 38 at 18.)          The Court “cannot be expected to

construct full blown claims from sentence fragments, which is

essentially what [Plaintiff] is seeking here.” Beaudett v. City of

Hampton, 775 F.3d 1274, 1278 (4th Cir. 1985).                     At a minimum,

Plaintiff has not alleged (much less offered evidence showing) that

Defendants     “acted     personally       in     [any      medication-related]

deprivation of [his] rights,” Williamson, 912 F.3d at 171 (internal

quotation marks omitted), or that any such deprivation occurred

“pursuant to a custom or policy of the entity [that employed

Defendants],” Giancola, 830 F.2d at 550.           (See Docket Entry 2 at 4;

Docket Entry 41 at 1-3; Docket Entry 42 at 1-20.)                       The Court

therefore should enter summary judgment in Defendants’ favor on any

individual or official capacity component of this ambiguous claim.

                              “Housed Improperly”

       For its fifth claim, Plaintiff’s Complaint alleges that he was

“[h]oused    improperly”       (Docket    Entry   2    at    5;   see   also    id.

(“[Plaintiff is] a state inmate and [is] not supposed to be housed

with federal inmates.         However, they continue to do so regardless

to [sic] request that they stop.          As a result, a radicalist jumped

on     [Plaintiff]      and    beat      [Plaintiff]        up    for   being     a

                                       -14-
Christian. . . .       [T]hey continue to put people in here with

[Plaintiff] that just came from fighting with them or somebody.”

(internal paragraph letter omitted)).)       Although the Constitution

entitles pretrial detainees to “reasonable safety,” DeShaney, 489

U.S. at 200, Plaintiff cannot make out an individual capacity claim

against Defendants for depriving him of that right, absent proof

that they “acted personally in th[at] deprivation,” Williamson, 912

F.3d at 171 (internal quotation marks omitted), “which, in this

context, . . . requires evidence suggesting that [they] had actual

knowledge of an excessive risk to [his] safety,” Raynor, 817 F.3d

at 127-28 (internal quotation marks omitted).

     Defendants’ declarations under penalty of perjury show the

opposite.   (See Docket Entry 38-9 at 2 (Defendant Ivey:         “I have no

authority to make inmate housing and classification determinations.

I cannot determine which cell or pod a specific inmate is placed

in, or whether specific inmates are placed in a cell or pod

together.”); Docket Entry 38-10 at 2-3 (same by Defendant Milan);

Docket Entry 38-11 at 3 (Defendant Thompson:               “I have never

witnessed any members of the [jail] staff place an inmate in a cell

with another inmate, while aware that there was a substantial risk

that one inmate would attack the other.          I would not tolerate any

such actions, and I am confident that . . . the leadership at the

[jail]   would   not   either.   I   did   not    place   any   inmates   in

[Plaintiff’s] cell with the knowledge that there was a substantial

                                 -15-
risk that the inmate would attack [Plaintiff], and I am not aware

of any facts or evidence that would suggest any allegation that

this was done to [Plaintiff].”).)            Even if Plaintiff’s Complaint

and   summary     judgment-related     filings   state     something    to   the

contrary, such statements (made without an oath or acknowledgment

of perjury penalties) do not raise a material factual dispute, as

they do not constitute evidence.             See, e.g., Heggins, 2017 WL

6514681, at *2; Maisha, 2015 WL 277747, at *1.

      Coordinately, Plaintiff cannot maintain any official capacity

claim for housing decisions that denied him reasonable safety

unless he links those decisions to “a custom or policy of the

entity [that employed Defendants],” Giancola, 830 F.2d at 550.

Again, Plaintiff has not even baldly asserted (let alone come

forward with evidence) that any custom or policy of Defendants’

governmental employer led to any deprivation of Plaintiff’s right

to reasonable safety in regard to housing.           (See Docket Entry 2 at

5; Docket Entry 41 at 1-3; Docket Entry 42 at 1-20.)

      Simply     put,   Plaintiff’s    individual    and   official    capacity

claims for improper housing fail as a matter of law.

          “Diet and Religious Food Restrictions Not Honored”

      According to the sixth claim in Plaintiff’s Complaint, his

“[d]iet    and   religious   food     restrictions   [were]   not     honored.”

(Docket Entry 2 at 5; see also id. (“[Plaintiff] made them aware at

intake, in person and ultimately on grievance forms that for

                                      -16-
religious reasons [he] do[es]n’t eat red meat or pulverized meat

and [he] requested a substitute.        They started honoring the no red

meat part about a year ago.        As a result[, Plaintiff is] forced to

go hungry, or eat it.” (internal paragraph letter omitted)).)

Assuming such allegations (if proven) could support a claim for

deprivation of a federal right, individual liability still could

only lie against Defendants if Plaintiff established that they

“acted personally in th[at] deprivation,” Williamson, 912 F.3d at

171 (internal quotation marks omitted).

     Defendants, however, have averred that:

     [They were] not aware that [Plaintiff] did not eat red
     meat or pulverized meat, or that he had requested a
     substitute.   Even if [they] had been aware of [his]
     request, [they] could have done nothing about it. . . .
     [They] ha[d] no authority or involvement in the procedure
     of requesting, processing, authorizing, or providing any
     inmate specific dietary accommodations.

(Docket Entry 38-9 at 3; Docket Entry 38-10 at 3; Docket Entry 38-

11 at 4.)    Any (unverified) factual contentions in Plaintiff’s

Complaint or summary judgment-related filings that might tend to

contradict Defendants’ above-quoted declarations lack evidentiary

significance. See Maisha, 2015 WL 277747, at *1. Accordingly, the

Court   should   grant   summary    judgment   for   Defendants   in   their

individual capacities on this dietary restriction-related claim.

     Any correlative, official capacity claim likewise falls short,

because Plaintiff has failed to allege (much less to present proof)

that a dietary restriction-related violation of his federal rights

                                     -17-
stemmed from “a custom or policy of the entity [that employed

Defendants],” Giancola, 830 F.2d at 550.           (See Docket Entry 2 at 5;

Docket Entry 41 at 1-3; Docket Entry 42 at 1-20.)             The record thus

warrants summary judgment against Plaintiff on that front as well.

                           “Food Tampered With”

     The seventh claim in Plaintiff’s Complaint asserts that his

“[f]ood [was] tampered with.”           (Docket Entry 2 at 6; see also id.

(“Hair is often found in food. . . .               Drink is still currently

served in old discarded cleaner bottles [and] milk jugs. . . .

[H]ot or cold drink in those type of containers continuely [sic]

cause the porus plastic to breed bacteria . . . .            All types of DNA

[are] found in [Plaintiff’s] food on [Defendant] Thompson’s shift.”

(internal quotation marks omitted)).) To the extent that assertion

raises a colorable constitutional claim, it still would require

Plaintiff    to   prove   (for   individual       capacity   liability)   that

Defendants    “acted     personally     in   [such]   deprivation    of   [his]

rights,” Williamson, 912 F.3d at 171 (internal quotation marks

omitted), or (for official capacity liability) that the deprivation

of his rights occurred “pursuant to a custom or policy of the

entity [that employed Defendants],” Giancola, 830 F.2d at 550.

     Any statements Plaintiff made about such matters in his

Complaint and summary judgment-related filings do not constitute

evidence     competent    for    that     task,    because   (as    previously

documented) he did not swear to them or certify them under penalty

                                      -18-
of perjury.     See Maisha, 2015 WL 277747, at *1.              In contrast,

Defendants have declared under penalty of perjury that:

     [They] have never witnessed any members of the [Orange
     County jail] staff tamper with any inmate’s or detainee’s
     food. [They] would not tolerate any such actions, and
     [they are] confident that [the Orange County Sheriff] and
     the other leadership at the [Orange County jail] would
     not either.   [They] did not tamper with [Plaintiff’s]
     food, and [they are] not aware of any facts or evidence
     that would support any allegations that [his] food was
     tampered with in any way while he was held in the [Orange
     County jail].

(Docket Entry 38-9 at 3; Docket Entry 38-10 at 3; Docket Entry 38-

11 at 4.)

     Under    these    circumstances,      Defendants    have       established

entitlement to summary judgment on Plaintiff’s individual and

official capacity, food-tampering claim.

                         “Selective Shakedowns”

     Finally,    Plaintiff’s      Complaint    alleges       that    “selective

shakedowns [were] done . . . to hault [sic] [his] efforts of

relief.”     (Docket Entry 2 at 6; see also Docket Entry 28 at 3

(allowing claim to proceed under theory that “[D]efendants [we]re

actively interfering with [Plaintiff’s] access to the courts”).)

More specifically (as to this claim), the Complaint states that:

     1)    Defendant   Thompson   carried     out   “[t]wo    shakedowns   [of

Plaintiff’s cell] . . . within the same week” and previously

“targeted [his] cell while [he was] outside [and] also while [he]

was downstairs and upstairs” (Docket Entry 2 at 6);


                                    -19-
     2) Plaintiff “ha[s] only ever been shook down by one shift in

2 and a half years” (id. (emphasis in original));

     3) Defendants “were told immediately and prior to selective

shakedowns that any legal items and documents were sensitive” (id.

at 7);

     4) “[l]egal marked items [were] still taken by [Defendants]”

(id. at 6; see also id. at 7 (indicating “legal books, . . . legal

discovery   needed   for    relief    and    release   from   jail    and   its

conditions, . . . [and] legal reference books . . . were taken” and

describing “[i]tems taken [as] legal notes, discovery, . . . 70% of

[Plaintiff’s] discovery (perspective) 3 ft high stack of paper,

[and] diary of events” (internal parenthetical letters omitted));

     5) Plaintiff “made [Defendant] Thompson and staff immediately

aware that [Plaintiff] had court [the following] Monday morning

. . . [but t]hey refused [Plaintiff] [his] items again . . . [and,]

as a result, [Plaintiff] could not present [his] case for clemency

relief” (id. at 7; see also id. (“The judge specifically asked for

something   new   that[,]    because    of   the   takeing    [sic]   of    it,

[Plaintiff] could not present.”));

     6) “[t]he judge set a new court date for one week later to

give [Plaintiff] time to gather [his] info from the officers again

. . . [but Defendant] Thompson refused again” (id.);

     7) “[Plaintiff] went to court the following week and could not

present [his] case” (id.); and

                                     -20-
     8) “[a]nother Sargent [sic] and Lieutenant returned ‘some’ of

[Plaintiff’s] books . . . and legal discovery” (id.; see also id.

(“[Plaintiff] never got it all back, and [he is] missing more vital

day of incident items from [his] discovery. . . .    Without [his]

legal refference [sic] books[, he] can’t navigate this system for

relief or prove [he] deserve[s] it threw [sic] motions with law

refferences [sic] . . . .”)).

     In moving for summary judgment on that claim, Defendants made

the following declaration(s) under penalty of perjury:

     [As part of their] duties as [detention officers in the]
     Orange County [jail, Defendants] . . . conduct periodic
     cell inspections (“shakedowns”) to control contraband and
     safety hazards.    During cell inspections, inmates are
     instructed to place on their mat all personal items they
     may wish to keep, and then pull the mat out of their
     cell. Inmates wait outside their cells while detention
     officers inspect and spray down the cells with liquid
     disinfectant.   Items placed on the inmate’s mats are
     inspected for contraband or other hazards.      Excessive
     paper / books that an inmate wishes to keep are placed in
     an individual locker, and inmates are informed that they
     can request access as needed. Inmates are informed that
     any items left behind in their cell are considered trash
     and disposed of accordingly.     Additionally, any paper
     items left behind are likely to be ruined by the spray-
     down. [Defendants] followed this standard practice and
     policy with regards to Plaintiff every time [they]
     inspected his cell.

     . . . [Plaintiff] believes [Defendants] targeted him for
     “selective shakedowns” with the intention of interfering
     with his legal proceedings. [Defendants] categorically
     deny that this is true. At [the Orange County jail],
     inspection and cleaning of different cell “pods” is
     assigned by shift, so that the same shift cleans the same
     set of cells every time.           During [Plaintiff’s]
     incarceration, [Defendants’] shift was responsible for
     cleaning the section of the jail where [Plaintiff’s] cell

                                -21-
was located. Thus, it would be accurate to say that only
[Defendants’] shift ever “shook down” [Plaintiff’s] cell,
but this does not mean that [Defendants] were targeting
[Plaintiff] for any impermissible reason.

. . . .

If an inmate at [the Orange County jail] has too much
paper or too many books in his cell, it is considered a
fire hazard. . . . [Plaintiff] alleges that a “3 ft high
stack of paper,” in addition to legal notes, grievances,
receipts, and books, were taken from his cell. While
[Defendants] do not remember any specific inspections of
[Plaintiff’s] cell, a three-foot-high stack of paper,
along with additional notes, receipts, and books, would
be considered a fire hazard. It would have been removed
from [Plaintiff’s] cell, and placed in his individual
locker. Items clearly marked as “legal papers” would not
be trashed, even if they were left behind with other
trash items, but they would still be removed from the
inmate’s cell if they were a fire hazard.

During [Defendants’] service [in the] Orange County
[jail], [they] have never witnessed any members of the
[Orange County jail] staff intentionally interfere with
any inmate’s or detainee’s access to the courts.
[Defendants] would not tolerate any such actions, and
[they are] confident that [the Orange County Sheriff] and
the other leadership at the [Orange County jail] would
not either.    [Defendants] did not act in any way to
unlawfully interfere with [Plaintiff’s] access to the
courts, and [they are] not aware of any facts or evidence
that would support any allegations that [Plaintiff’s]
access to the courts was unlawfully interfered with in
any way while he was held in the [Orange County jail].

. . . There is simply no time for the [Orange County jail
s]taff, including [Defendants], to single out a prisoner
or otherwise engage in the sort of activity that
[Plaintiff] alleges. The notion that [Defendants] would
. . . unlawfully interfere with a prisoner’s legal
proceedings that in no way affect [them], and thereby
place [their] job[s] and financial well-being in
jeopardy, is simply absurd.

During the performance of [their] duties [in the] Orange
County [jail], and particularly with respect to

                          -22-
       [Plaintiff], [Defendants] have acted in good faith,
       without malice, and to the best of [their] abilit[ies].
       During   [their]   dealings    with   [Plaintiff],   and
       particularly with respect to the matters alleged in his
       Complaint, . . . [Defendants were] attempting to carry
       out [their] duties to enforce the policies of the Orange
       County [jail] to the best of [their] abilities.

(Docket Entry 38-9 at 3-5 (internal paragraph numbers omitted);

Docket Entry 38-10 at 4-6 (internal paragraph numbers omitted);

Docket Entry 38-11 at 4-7 (internal paragraph numbers omitted); see

also Docket Entry 38-11 at 5 (“[Plaintiff] also alleges that he

made   [Defendant    Thompson]   ‘and   staff   immediately    aware   that

[Plaintiff] had court Monday morning,’ that [Defendant Thompson and

jail staff] refused to give [Plaintiff] his items over the weekend,

and that the following week [Defendant Thompson] ‘refused again’

. . . .     [Defendant Thompson] categorically den[ies] that these

allegations are true.”).)

       In the face of the foregoing evidence from Defendants that

they neither selectively targeted Plaintiff nor took his legal

materials for the purpose of interfering with his litigation

activity    (but    instead   even-handedly     enforced   a   reasonable,

facility-wide policy aimed at reducing fire hazards while still

preserving the ability of detainees to access legal materials),

Plaintiff responded with an unsworn, conclusory misstatement that

“Defendants concede[d]” engaging in an “unconstitutional ‘search

and destroy’ mission with [his] legal and personal property”

(Docket Entry 42 at 7).       Plaintiff cannot avoid summary judgment

                                   -23-
that way.   See, e.g., Heggins, 2017 WL 6514681, at *2; Maisha, 2015

WL 277747, at *1.   Accordingly, as to this access-to-courts claim,

the Court should grant summary judgment to Defendants (in both

their individual and official capacities).

                             CONCLUSION

     The record entitles Defendants to judgment as a matter of law

on all eight of Plaintiff’s surviving claims.7



     7
       Defendants alternatively argue that, “[b]ased on Plaintiff’s
failure to exhaust administrative remedies . . ., summary judgment
is proper as to all claims.” (Docket Entry 38 at 12; see also
Docket Entry 38-3 at 3 (setting forth declaration under penalty of
perjury of high-ranking official employed at Orange County jail
about grievance procedure at that facility, including availability
of administrative appeal).) That argument relies on the following
assertions in Defendants’ summary judgment brief:        “Plaintiff
submitted thirty-seven grievances, and on each grievance form had
the option of checking the ‘Appeal’ box. . . . Because Plaintiff
never marked any relevant Inmate Grievance Form as an Appeal, he
has not exhausted his administrative remedies for any of the claims
in this lawsuit.”    (Docket Entry 38 at 12; see also id. at 4
(“Plaintiff submitted thirty-seven written grievances during his
time at [the Orange County jail].          They are attached, in
chronological order, as [Docket Entry 38-4]. Except for [one f]orm
regarding some peanut bars . . ., Plaintiff never marked any of the
Grievance/Request Forms he submitted as an Appeal.”), 12
(“Plaintiff failed to file any grievances at all about being placed
in ‘the hole,’ or not being able to ‘get proper help from [a
p]sych. [d]oc.’     And the only grievance that mentions food
tampering does not give any specifics . . . . For those three
claims, Plaintiff did not even begin the administrative remedy
process, much less exhaust it.”).)         The mere statement in
Defendants’ summary judgment brief that 37 forms attached thereto
represent the entire universe of grievances Plaintiff tendered
while in custody at the Orange County jail does not constitute
evidence for summary judgment purposes.       See Maisha, 2015 WL
277747, at *1.    The Court thus should not rely on Plaintiff’s
purported failure to exhaust his administrative remedies as an
alternative basis for the entry of summary judgment for Defendants.

                                -24-
     IT   IS   THEREFORE   RECOMMENDED   that   Defendants’   Motion   for

Summary Judgment (Docket Entry 37) be GRANTED.

                                              /s/ L. Patrick Auld
                                                L. Patrick Auld
                                         United States Magistrate Judge
January 25, 2019




                                  -25-
